Loan Agreement

 
By and between


The Shareholders of Daqing Qingkelong Chain Commerce & Trade Co., Ltd.


and


Speedy Brilliant (Daqing) Consulting Company Limited
 


March 28th , 2008
 

--------------------------------------------------------------------------------


 

Loan Agreement

 
Loan Agreement


This Loan Agreement (this “Agreement”) is executed by and between the following
Parties on March 28th, 2008, in Daqing, PRC.


(1) All Shareholders of Daqing Qingkelong Chain Commerce & Trade Co., Ltd.
(hereinafter collectively called the “Borrowers” or “Party A”), and the
shareholding structure refers to the following:


Name of the Shareholders
Shareholding Ratio (%)
ID Card No.
Contact Address
Wang Zhuangyi
66.08
230602196001023411
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Wang Shuai
15.95
23060219850921711X
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Zheng Limin
10.82
23060219631013342X
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311
Teng Wenbin
1.36
230603196905232116
Suite 2-103, No.72-1 of Wolitun Street, Long Feng District, Daqing,
Heilongjiang, 163000
Li Zhongfen
1.36
23060219591111342X
Suite 1-502, No.2-4 o f Yuanyuan Community, Ranghu Road, Daqing, Heilongjiang,
163000
Feng Shuxia
1.30
230822196811135825
Suite 5-102, No.3-48 of WanBao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Zhang Yueping
0.54
230602197110256227
Suite 1-202, No.2-20 of Shengxin Community, Ranghu District, Daqing,
Heilongjiang, 163314
Li Xiaoqiu
0.54
230602196409240022
Suite 6-101, No.5-15 of Weijiu Road, Sa’ertu District, Daqing, Heilongjiang,
163311
Fan Xishuang
0.41
230604196312060829
Suite 1-602, No.B-14 of Liminghe Community, Sa’ertu District, Daqing,
Heilongjiang, 163311
Wei Chuanyu
0.33
232332196607210936
Suite 5-201, No.3-48 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Han Jinhong
0.30
372922197004268712
Suite 5-202, No.3-48 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Zhang Lihui
0.27
230602601029081
Suite 1-301, Xincun HB Community, Sa’ertu District, Daqing, Heilongjiang, 163311
Ding Yinxia
0.27
230623197404180047
Single Community, Sa’ertu District, Daqing, Heilongjiang, 163311
Wang Yan
0.11
230602197002120816
Suite 5-402, No.56-1 of Ka’er Jiali Road, Sa’ertu District, Daqing,
Heilongjiang, 163311
Li Jing
0.08
230602197606075163
Suite 2-502, No.2-15 of Sa’ertu Street, Sa’ertu District, Daqing, Heilongjiang,
163311
Wang Shuchang
0.05
232325196908203234
Suite 2-204, No.3-56 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Cai Yingli
0.05
230707197506250224
No.3 Group, Donglinwei, Tielin Street, Xinqing District, Yichun, Heilongjiang,
153000
Zhang Xueying
0.05
230606197207260025
Suite 3-11, No.41 Xiang, Longhua Road, Longfeng District, Daqing, Heilongjiang,
163711
Yao Li
0.03
232623197812290028
Suite 2-102, No.10-18 of Tianhe Community, Wei’er Road, Sa’ertu District,
Daqing, Heilongjiang, 163311
Su Zhongbo
0.03
232302681208042
Suite 8-502, No.5-22 of Weijiu Road, Sa’ertu District, Daqing, Heilongjiang,
163311
Wang Zhanfu
0.03
23011919780829433X
Suite 1-301, No.3-47 of Wanbao Community, Reyuan Street, Sa’ertu District,
Daqing, Heilongjiang, 163311
Lu Anwen
0.03
230602197902274028
Suite 6-501, No.S-05 of Lvcejiayuan, Weishiyi Road, Sa’ertu District, Daqing,
Heilongjiang, 163311
Total
100
230602196001023411
Suite 2-801, No.107 of Shidailijing, Reyuan Street, Sa’ertu District, Daqing,
Heilongjiang, 163311

 
1

--------------------------------------------------------------------------------


 

Loan Agreement

 
(2) Speedy Brilliant (Daqing) Consulting Company Limited (hereinafter referred
to as the “Lender” or “Party B”)
 
Legal RepresentativeæWang Zhuangyi
 
AddressæNo.1-9, Hubin Community, Gaoxin District, Daqing


(Party A and Party B are collectively called “the Parties” and individually
called “each Party” or “a Party” in this agreement.)


WHEREAS:


(1) Borrowers (Party A) hold 100% of the equity interests in Daqing Qingkelong
Chain Commerce & Trade Co., Ltd. (the “Company”);


(2) Party B is a wholly foreign-owned enterprise incorporated under PRC laws;


(3) Party A desires to secure a loan from Party B, for the purpose of increasing
the registered capital of the Company, by pledging its equity in the Company to
Party B as a guaranty of the loan, and Party B agrees to provide the loan to
Party A ;


NOW, THEREFORE, The Parties have agreed through friendly negotiation to the
terms and conditions with respect to the loan hereunder as follows:


1. DEFINITION


Except where provided otherwise, the terms used in this Agreement shall mean:


1.1 “PRC” refers to the People’s Republic of China, excluding the Hong Kong
Special Administrative Region, Macao Special Administrative Region and Taiwan
Province;


1.2 “PRC Laws” refers to all PRC laws, administrative regulations and government
rules in effect;


1.3 “RMB” refers to the legal currency within the PRC;


1.4 “Loan” refers to the Total Principal to be loaned to the Borrowers by the
Lender in accordance with Article 2 hereunder;


1.5 “The Company” refers to Daqing Qingkelong Chain Commerce & Trade Co., Ltd.,
a domestic company which is incorporated and validly existing under PRC Laws;
its business license No. is 2306022100591, and its registered address is Jiqi
Street, Dongfeng Village, Sartu District, Daqing;
 
2

--------------------------------------------------------------------------------


 

Loan Agreement

 
1.6 “Shareholder” refers to each of the Shareholders in the Company;


1.7 “Equity” or “Equity Interests” refers to the equity interests in the
Company;


1.8 “Equity Transfer” refers to the assignment of Equity Interests in the
Company held by Party A to Party B or its designated third party in accordance
with the provisions of the exclusive purchase option agreement (the “Exclusive
Purchase Option Agreement”) executed on March 28th, 2008.


1.9 “Asset Transfer” refers to the assignment of the assets of the Company by
the Company to Party B or its designated third party in accordance with the
provisions of the Exclusive Purchase Option Agreement.


1.10 “Consideration for Equity Transfer” has the meaning set forth in Section 6
of this Agreement.


1.11 “Consideration for Assets Transfer” has the meaning set forth in Section 6
of this Agreement.
 
 
2. THE TOTAL LOAN AMOUNT


2.1 The total principal amount of the loan hereunder is RMB 77,000,000 Yuan (the
“Total Principal”), and the amount and ratio of the loan to be made to each
Shareholder are as set forth in the following table:


Name of the Shareholders
Amount of the Loan (Ten Thousand Yuan)
Percentage of Total Principal (%)
Wang Zhuangyi
5088.16
66.08
Wang Shuai
1228.16
15.95
Zheng Limin
833.14
10.82
Teng Wenbin
104.72
1.36
Li Zhongfen
104.72
1.36
Feng Shuxia
100.1
1.30
Zhang Yueping
41.58
0.54
Li Xiaoqiu
41.58
0.54
Fan Xishuang
31.57
0.41
Wei Chuanyu
25.41
0.33
Han Jinhong
23.1
0.30
Zhang Lihui
20.79
0.27
Ding Yinxia
20.79
0.27
Wang Yan
8.47
0.11
Li Jing
6.16
0.08
Wang Shuchang
3.85
0.05
Cai Yingli
3.85
0.05
Zhang Xueying
3.85
0.05
Yao Li
2.31
0.03
Su Zhongbo
2.31
0.03
Wang Zhanfu
2.31
0.03
Lu Anwen
2.31
0.03
Total
7700.00
100

 
3

--------------------------------------------------------------------------------


 

Loan Agreement

 
3. TERM OF THIS AGREEMENT


3.1 Unless otherwise provided, the term of this Agreement shall begin from the
Effective Date and expire when the loan is completely repaid by the Borrowers in
accordance with the provisions of Article 6 hereunder.
 
 
4. LOAN USAGE


4.1 The full amount of the loan provided hereunder shall be used to increase the
registered capital of the Company, and the Borrowers shall in no event change
the usage without the prior written consent of the Lender.


4.2 The Borrowers shall cause the Company to complete the registration of the
Company with the competent Administration Bureau of Industry and Commerce in
respect of the increase in the registered capital of the Company within 30
business days upon receipt of the Loan hereunder, and such period may be
prolonged upon the consent of the Lender.
 
 
5. LOAN INTEREST


5.1 Except as provided in Section 5.2 hereunder, the Loan hereunder shall be
interest-free.


5.2 If the Consideration for Equity Transfer or the Consideration for Asset
Transfer, in accordance with Section 6 hereof, is higher than the Total
Principal as a result of the requirements of then applicable law or for any
other reason, the excess shall be deemed to be loan interest/utilizing fees of
the Loan to the largest extent permitted by PRC Laws, and will be paid to Party
B by Party A together with loan principal.
 
 
6. LOAN REPAYMENT


6.1 The Loan shall be repaid upon receipt of written notice sent by Party B to
Party A (the “Repayment Notice”), which shall instruct Party A to repay the Loan
in accordance with Section 6.3.1 or 6.3.2 hereof.
 
4

--------------------------------------------------------------------------------


 

Loan Agreement

 
6.2 The Repayment Notice shall indicate the term of repayment, which shall be
adjusted from time to time by Party B in accordance with the provisions of PRC
Laws regarding equity transfers (the “Repayment Term”).


6.3 Except as provided otherwise by the Repayment Notice, Party A shall make
payment to Party B during the Repayment Term as follows:


6.3.1 In the event of any Equity Transfer by Party A, the after-tax
consideration paid to Party A in exchange for such Equity Transfer (including
the principal and interest of the loan, if applicable) (hereinafter referred to
as the “Consideration for Equity Transfer”) shall be used by Party A to repay
the Loan to Party B;


6.3.2 In the event that the Company receives consideration for any Asset
Transfer, Party A shall cause the Company to adopt a plan of profit distribution
to transfer all after-tax income of the Company to Party B to the greatest
extent permitted by PRC Laws, in order to repay the loan made by Party B under
this agreement.


6.4 If the Consideration for Equity Transfer or Consideration for Asset Transfer
is lower than the total principal under this Agreement, Party A shall be
exempted from the shortfall repayment obligation.




7. CONDITONS FOR GRANTING OF THE LOAN


7.1 The loan shall be granted only upon satisfaction of all the following
conditions:


7.1.1 Party A shall cause the Shareholders General Meeting of the Company to
approve increasing the registered capital by an amount equal to the Total
Principal.


7.1.2 Party A, or the Company on behalf of Party A, shall execute all documents
necessary for the registration with the competent Administration Bureau of
Industry and Commerce in respect of the increase of registered capital of the
Company.


7.2 Party B shall grant the Loan immediately and deposit it in the escrow
account as agreed by Party B for increasing the registered capital of the
Company after it receives written evidence which proves that Party A has
fulfilled all the conditions under Section 7.1 hereof.
 
5

--------------------------------------------------------------------------------


 

Loan Agreement

 
8. WARRANTIES AND UNDERTAKINGS


8.1 Party A hereby represents and warrants to Party B that, as of the execution
date of this Agreement:


8.1.1 Party A legally holds 100% of the Equity in the Company;
8.1.2 Except as otherwise provided in the Equity Pledge Agreement and Exclusive
Purchase Option Agreement, there is no pledge or other form of encumbrance on
the Equity;
8.1.3 There are no material debts which will adversely affect the Equity of
Party A;
8.1.4 Execution of this Agreement by Party A shall not constitute a breach of
the articles of association of the Company.


8.2 Party A warrants to Party B that, as of the execution date of this
Agreement:
 
8.2.1 Except as otherwise provided in the Equity Pledge Agreement and Exclusive
Purchase Option Agreement, without Party B’s prior written consent, Party A
shall not transfer, sell, mortgage or otherwise dispose of assets or income of
the Company;
8.2.2 Without Party B’s prior written consent, Party A shall not supplement or
amend the articles of association or rules of the Company, nor shall it increase
or decrease the registered capital or change the shareholding structure of the
Company in any manner;
8.2.3 Without Party B’s prior written consent, Party A shall not cause or allow
the Shareholders’ General Meeting of the Company to approve the resolutions for
the Company or any subsidiary controlled or wholly owned by the Company to
dissolve, liquidate or change legal form;
8.2.4 Without Party B’s prior written consent, Party A shall not cause or allow
the Shareholders’ General Meeting of the Company to approve any Profit
Distribution Proposal, nor shall it accept such a distributed dividend; and at
Party B’s request, Party A shall promptly approve a Profit Distribution Proposal
and accept such a distributed dividend;
8.2.5 At Party B’s request, Party A shall provide Party B with all information
regarding Party B’s business operations and financial condition;
8.2.6 Without Party B’s prior written consent, Party A shall not incur or
succeed to any debts or liabilities which may adversely affect its Equity
Interests;
8.2.7 Party A shall appoint, and appoint only, the candidates nominated by Party
B to the board of directors of the Company, and shall not replace such
candidates without Party B’s written consent;
8.2.8 Without Party B’s prior written consent; Party A shall not cause or allow
the board of directors of the Company appointed by Party A to approve any
acquisition of, any consolidation with, or any investment in any third party;
 
6

--------------------------------------------------------------------------------


 

Loan Agreement

 
8.2.9 Party A shall promptly notify Party B of any pending or threatened
lawsuit, arbitration or administrative dispute which involves the assets,
business or income of the Company; and shall make every effort to take action to
resolve such lawsuit, arbitration or administrative dispute in order to
safeguard the legal rights and interests of the Company;
8.2.10 Without Party B’s prior written consent, Party A shall not commit any act
or omission that would materially affect the Company’s assets, business or
liabilities;
8.2.11 Party A shall strictly comply with the provisions of this Agreement, and
effectively perform its obligations hereunder, and shall be prohibited from
committing any act or omission which may affect the validity or enforceability
of this Agreement.


8.3 Party A warrants to Party B that it shall use its best efforts to ensure
that the Company:
 
8.3.1 shall not, without Party B’s prior written consent, supplement or amend
the articles of association or rules of the Company, or any subsidiary
controlled or wholly owned by the Company, in any manner, nor shall it increase
or decrease the registered capital or change the shareholding structure of the
aforesaid entities in any manner;
8.3.2 shall prudently and effectively maintain its business operations according
to good financial and business standards so as to maintain or increase the value
of its assets;
8.3.3 shall not transfer, mortgage or otherwise dispose of the lawful rights and
interests to and in its assets or incomes, nor shall it encumber its assets and
income in any way that would affect Party B’s security interests unless as
required for the business operations of the Company or upon prior written
consent by Party B;
8.3.4 shall not incur or succeed to any debts or liabilities without Party B’s
prior written consent;
8.3.5 without Party B’s prior written consent, shall not enter into any material
contract (exceeding RMB 5,000,000 in value);
8.3.6 without Party B’s prior written consent, shall not provide any loans or
guaranty to any third party;
8.3.7 at Party B’s request, shall provide Party B with all information regarding
the Company’s business operation and financial condition;
8.3.8 without Party B’s prior written consent, shall not acquire or consolidate
with any third party, nor shall it invest in any third party;
8.3.9 shall promptly notify Party B of any pending or threatened lawsuit,
arbitration or administrative dispute which involves the assets, business or
income of the Company; and shall make every effort to take action to resolve
such lawsuit, arbitration or administrative dispute in order to safeguard the
legal rights and interests of the Company;
 
7

--------------------------------------------------------------------------------


 

Loan Agreement

 
8.3.10 without Party B’s prior written consent, shall not distribute any
dividends to the shareholders in any manner, and, at Party B’s request, shall
promptly distribute all distributable dividends to the shareholders;
8.3.11 without Party B’s prior written consent, shall not commit any act or
omission that would materially affect the Company’s assets, business or
liabilities.
 
 
9. GUARANTY OF THE LOAN


9.1 To secure the repayment of the debts under this Agreement, Party A agrees to
pledge all its equity in the Company to Party B, and both Parties agree to
execute the Equity Pledge Agreement with respect thereto.
 
 
10. TAX AND EXPENSE


10.1 The Parties shall pay their respective taxes and expenses in relation to
the execution and performance hereof in accordance with PRC Laws.


10.2 Party B shall pay taxes and expenses in accordance with Section 6.4 hereof
(if applicable).
 
 
11. ASSIGNMENT OF AGREEMENT


11.1 Party A shall not transfer any or all of its rights and obligations under
this Agreement to any third party without the prior written consent of Party B.


11.2 The Parties agree that Party B shall have the right to transfer any or all
of its rights and obligations under this Agreement to any third party upon a six
(6) days’ written notice to Party A without approval by Party A.
 
 
12. LIABILITIES AND INDEMITIES FOR BREACH OF THIS AGREEMENT


12.1 If Party A uses the Loan other than in compliance with the terms of this
Agreement, Party B shall require Party A repay the improperly used part
promptly.


12.2 If Party A breaches the warranties and undertakings as provided in Article
8 hereof or other provisions under this Agreement and fails to redress such
breach within 60 days upon receipt of written notice from Party B, Party B shall
be entitled to require Party A to repay the granted Loan promptly.
 
8

--------------------------------------------------------------------------------


 

Loan Agreement

 
13. EFFECTIVENESS, MODIFICATION AND CANCELLATION


13.1 This Agreement shall take effect on the date of execution hereof by Party A
and the duly authorized representatives of Party B.


13.2 The modification of this Agreement shall not be effective without written
agreement through negotiation. If the Parties do not reach an agreement as to
modification, this Agreement remains effective.


13.3 This Agreement shall not be discharged or canceled without written
agreement through negotiation, provided that Party B may, by giving thirty (30)
days’ prior notice to Party A, terminate this Agreement.


13.4 Unless Party B fails to grant the Loan as required hereunder after the
satisfaction of all conditions as set forth in Section 7.1 hereof by Party A,
Party A shall in no event unilaterally terminate this Agreement.


13.5 If Party B fails to provide the Loan in accordance with the terms hereof,
this Agreement shall be automatically terminated.
 
 
14. CONFIDENTIALITY


14.1 Any information, documents, data and all other materials (herein
“confidential information”) arising out of the negotiation, signing, and
implementing of this Agreement shall be kept in strict confidence by the
Parties. Without the written approval of the other Parties, no Party shall
disclose to any third party any relevant materials, but the following
circumstances shall be excluded:
(1) Material that is known or may be known by the Public (but not including
material disclosed by each party receiving the materials);
(2) Material required to be disclosed subject to the applicable laws or the
rules or provisions of a stock exchange; or
(3) Material disclosed by each Party to its legal or financial consultant
relating to the transaction of this Agreement, and this legal or financial
consultant shall comply with the confidentiality set forth in this Section. The
disclosure of confidential material by staff or a consignee of any Party shall
be deemed to be disclosure of such materials by such Party, and such Party shall
bear the liabilities for breaching the contract.


14.2 This Clause shall survive whether this Agreement is invalid, amended,
revoked, terminated or incapable of implementation for any reason.
 
 
15. FORCE MAJEURE


15.1 “Force Majeure” refers that any event that could not be foreseen, and could
not be avoided and overcome, which includes among other things, but without
limitation, acts of nature (such as earthquakes, flood or fire), government
acts, strikes or riots.
 
9

--------------------------------------------------------------------------------


 

Loan Agreement

 
15.2 If an event of force majeure occurs, any of the Parties that is prevented
from performing its obligations under this Agreement by an event of force
majeure shall notify the other Party without delay and within fifteen (15) days
of the event provide detailed information about and notarized documents
evidencing the event, shall take appropriate means to minimize or remove the
negative effects of force majeure on the other Party and shall not assume the
liabilities for breaching this Agreement. The Parties shall continue performing
this Agreement after the event of force majeure disappears.

 
16. GOVERNING LAW AND DISPUTE RESOLUTION


16.1 The effectiveness, interpretation, implementation and dispute-resolution
related to this Agreement shall be governed under PRC Laws.


16.2 Any dispute arising out of this Agreement shall be resolved by both parties
through mutual negotiation. If both parties cannot reach an agreement within 30
days from the date on which the dispute is brought forward, either Party may
submit the dispute to the Beijing Arbitration Commission for arbitration under
its applicable rules, and the language of arbitration proceedings shall be
Chinese. The arbitration award shall be final and binding upon both parties.


16.3 During the process of dispute-resolution, both parties shall continue to
perform other terms under this Agreement, except for the provisions subject to
the dispute resolution.
 
 
17. MISCELLANEOUS


17.1 The Parties acknowledge that this Agreement constitutes the entire
agreement of the Parties with respect to the subject matters herein and
supersedes and replaces all prior or contemporaneous oral or written agreements
and understandings.


17.2 This Agreement shall bind and benefit the successor of each Party and any
transferee permitted hereunder with the same rights and obligations as if such
successor or transferee were an original party hereto.


16.3 Any notice required to be given or delivered to the Parties hereunder shall
be in writing and delivered to the address as indicated below or such other
address or as such party may designate, in writing, from time to time. All
notices shall be delivered by personal delivery, fax or registered mail. It
shall be deemed to be delivered upon: (1) registered air mail: 5 business days
after deposit in the mail; (2) personal delivery: 2 business days after
transmission. If the notice is delivered by fax, it should be confirmed by
original through registered air mail or personal delivery:
 
10

--------------------------------------------------------------------------------


 

Loan Agreement

 
The Representative designated by Party A:
Contact person: Wang Zhuangyi
Address: Jing Qi Street, Dongfengxin Village, Sa’ertu District, Daqing City
Tel: 86-459-460-7825
Fax: 86-459-460-7015


Party B:
Contact person: Yueping Zhang
Address: Hubin No.1-9, Hi-tech Zone, Daqing, 163312
Tel: 86-459-460-7987
Fax: 86-459-460-7380


17.4 This Agreement is executed in 23 originals with each of the person for
signing this Agreement holding one original, and each of originals shall be
equally valid and authentic.
 
11

--------------------------------------------------------------------------------


 

Loan Agreement

 
IN WITNESS THEREFORE, the parties hereto have caused this Agreement to be
executed and delivered as of the date first above written.
 
For and on behalf of


Party A All Shareholders of Daqing Qingkelong Chain Commerce&Trade Co., Ltd.


Name of the Shareholders
Signature
Name of the Shareholders
Signature
Wang Zhuangyi
 
Zhang Lihui
 
Wang Shuai
 
Ding Yinxia
 
Zheng Limin
 
Wang Yan
 
Teng Wenbin
 
Li Jing
 
Li Zhongfen
 
Wang Shuchang
 
Feng Shuxia
 
Cai Yingli
 
Zhang Yueping
 
Zhang Xueying
 
Li Xiaoqiu
 
Yao Li
 
Fan Xishuang
 
Su Zhongbo
 
Wei Chuanyu
 
Wang Zhanfu
 
Han Jinhong
 
Lu Anwen
 



Party B Speedy Brilliant (Daqing) Consulting Company Limited (Seal)


Legal Representative (or Authorized Representative): Wang Zhuangyi
Signature                                          
 
12

--------------------------------------------------------------------------------

